DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10459480 and claims 1-20 of U.S. Patent No. 11300993. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petcavich (US 2014/0071356) in view of Borrelli et al. (US 2012/0300307).
In regard to claim 1, Petcavich teaches a touch-sensitive screen comprising: a rigid cover layer (fig. 2 element 218), a polarization layer arranged beneath the rigid cover layer
(fig. 5 element 608); a touch sensor arranged beneath the polarization layer (fig. 5 element 606, each electrode acts as a separate sensor to determine the touch position) and a display of the touch-sensitive screen (element 210) but does not teach a rigid cover layer with a roughened surface.
Borrelli et al. teach a rigid cover layer with a roughened surface (paragraph 43).

Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Petcavich with the roughened glass layer of Borrelli et al. The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus of Petcavich with the roughened glass of Borrelli et al. because the roughened glass of Borrelli et al. would improve the display quality.
In regard to claim 2, Petcavich teaches a rigid cover layer made of glass (element 218).
In regard to claim 3, Petcavich teach wherein the touch sensor is at least one of an inductive touch sensor, a resistive touch sensor and a capacitive touch sensor (element 216).
	In regard to claim 8, Petcavich teaches a touch-sensitive screen comprising: a rigid cover layer (fig. 2 cover glass); a touch sensor arranged beneath the rigid cover layer (element 216); a polarization layer arranged beneath the touch sensor (fig. 5 element 608. Each element 604 is a touch sensor); and a display of the touch-sensitive screen (element 210) but does not teach a roughened surface.
Borrelli et al. teach a rigid cover layer with a roughened surface (paragraph 43).
	In regard to claim 9, Petcavich teaches a glass cover layer (element 218).
	In regard to claim 10, Petcavich teaches a capacitive touch sensor (element 216).
In regard to claims 6, 7 and 13, Petcavich and Borrelli et al. teach all the elements of claim 13 except a first and second adhesive layers and optical bonding.
Official Notice is taken that the use of adhesive layers and optical bonding are old and well-known and would have been obvious to use. The rationale is as follows: Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Petcavich and Borrelli et al. with adhesive layers or optical bonding. The use of these techniques to attach structures is notoriously well-known and provide predictable and consistent results.
Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petcavich in view of Borrelli et al. further considered with Chen et al. (US 2012/0306771).
In regard to claim 4, Petcavich and Borrelli et al. teach all the elements of claim 4 except a circular polarizer (Petcavich teach a polarizer but do not specifically teach what type of polarizer it is).
Chen et al. teach a circular polarizer (fig. 6 element 54).

Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Petcavich and Borrelli et al. with the circular polarizer of Chen et al. The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus of Petcavich and Borrelli et al. with the circular polarizer of Chen et al. because the circular polarizer of Chen et al. would work equally well in the apparatus of Petcavich and Borrelli et al. as it does separately and would provide predictable results.
Claims 14-16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Borrelli et al. further considered with Petcavich.
	In regard to claim 14, Lee et al. teach a touch-sensitive screen comprising: a rigid cover layer (fig. 4 element 500); a first polarization layer arranged beneath the rigid cover layer (element 230); a touch sensor layer arranged beneath the first polarization layer (element 200); but does not teach a roughened surface; a second polarization layer arranged beneath the touch sensor layer; and a display of the touch-sensitive screen arranged beneath the second polarization layer.
Borrelli et al. teach a rigid cover layer with a roughened surface (paragraph 43).
The two are analogous art because they both deal with the same field of invention of displays.
Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Lee et al. with the roughened glass layer of Borrelli et al. The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus of Lee et al. with the roughened glass of Borrelli et al. because the roughened glass of Borrelli et al. would improve the display quality.
	Petcavich teaches a second polarization layer arranged beneath the touch sensor layer; and a display of the touch-sensitive screen arranged beneath the second polarization layer (paragraph 30 and fig. 5B. Polarizer 608 between touch sensor layer 604 and 610).
The three are analogous art because they all deal with the same field of invention of displays.
Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Lee et al. and Borrelli et al. with the touch layers of Petcavich. The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus of Lee et 
	In regard to claim 15, Lee et al. teach wherein the rigid cover layer is made of glass (paragraph 85).
	In regard to claim 16, Borrelli et al. teach wherein the rigid cover layer has the roughened surface directly formed thereon (paragraph 43).
In regard to claims 19 and 20, Lee et al., Borrelli et al. and Petcavich teach all the elements of claim 13 except a first and second adhesive layers.
Official Notice is taken that the use of adhesive layers is old and well-known and would have been obvious to use. The rationale is as follows: Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Petcavich and Borrelli et al. with adhesive layers or optical bonding. The use of these techniques to attach structures is notoriously well-known and provide predictable and consistent results
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0147727) in view of Borrelli et al. further considered with Petcavich and Chen et al. (US 2012/0306771).
In regard to claim 17, Lee et al., Borrelli et al. and Petcavich teach all the elements of claim 12 except a circular polarizer (Lee et al. teach a polarizer but do not specifically teach what type of polarizer it is).
Chen et al. teach a circular polarizer (fig. 6 element 54).
The four are analogous art because they all deal with the same field of invention of displays.
Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Lee et al., Borrelli et al. and Petcavich with the circular polarizer of Chen et al. The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus of Lee et al., Borrelli et al. and Petcavich with the circular polarizer of Chen et al. because the circular polarizer of Chen et al. would work equally well in the apparatus of Lee et al., Borrelli et al. and Petcavich as it does separately and would provide predictable results.
Allowable Subject Matter
Claims 5, 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: In regard to claims 5, 11 and 18, the prior art fails to teach or make obvious a λ/2 layer combined with the claim’s other features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574. The examiner can normally be reached 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/JOSEPH R HALEY/Primary Examiner, Art Unit 2623